DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21 is allowed.
Claims 6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (EP 2777633) in view of Greenhalgh (2018/0256359). Evidenced by Olmos (8105382).
	Referring to all embodiment, Levy et al teaches an expandable implant comprising:

    PNG
    media_image1.png
    833
    486
    media_image1.png
    Greyscale

an upper main support configured to engage a first portion of bone (depicted);
a lower main support coupled to the upper main support and configured to engage a second portion of bone (depicted), wherein the upper main support is adjustable relative to the lower main support to adjust a height of the expandable implant (see at least the abstract);
an upper pivoting support configured to engage the first portion of bone, wherein the upper pivoting support is rotatably movable relative to the upper main support (via 74 in this embodiment);
and a lower pivoting support (depicted) coupled to the upper pivoting support and configured to engage the second portion of bone,
wherein adjustment of the upper main support relative to the lower main support causes a corresponding (height) adjustment of the upper pivoting support relative to the lower pivoting support (via the 74), and wherein the lower pivoting support is rotatably movable relative to the lower main support. 
Regarding claim 1, Levy et al is silent regarding at least one alignment guide on one of the upper and lower main support and at least one corresponding alignment recess on the other of the upper and lower main support, wherein the at least one alignment guide and the at least one alignment recess limit the upper and lower main support to linear relative motion.

    PNG
    media_image2.png
    624
    609
    media_image2.png
    Greyscale

Greenhalgh also teaches an expandable implant comprising at least one alignment guide 102 on one of the upper and lower main support and at least one corresponding alignment recess 128 on the other of the upper and lower main support. See at least par. 0092.
It would have been obvious to one having ordinary skill in the to have used the at least one alignment guide on one of the upper and lower main support and at least one corresponding alignment recess on the other of the upper and lower main support taught by Greenhalgh on the expandable implant of Levy et al to increase the stability between upper main support and the lower main support.


Claims 2 and 11, element 74 is interpreted as the ends of the upper main support and the lower main support.
Claims 3-5 and 10, both Levy et al and Greenhalgh teach the control shaft and control members are thredadely/rotatably attached.  
	Claim 7, see figure 1D elements 32 and 34 and 6A-6C. 
Claim 9, “a common pivot axis” is not limited to one. See all embodiments. 
At least claim 10, Levy et al teaches a control assembly 70 comprising a control shaft 72 and a control member (72, 76) received on the control shaft, the control member configured to translate along the control shaft and slidingly engage the upper main support and the lower main support.
However, the Levy et al fails to teach a height of the control shaft relative to the lower main support remains constant during adjustment of the upper support assembly relative to the lower support assembly.
Greenhalgh also teaches the implant comprising a control shaft 108 and control members 108, wherein the control members use a horizontal lower surface as depicted. 
It would have been obvious to one having ordinary skill in the art to have substituted a horizontal lower surface on the control members of Levy et al as taught by Greenhalgh (which uses an angled lower surface) to obtain predictable results. In making the substitution, a height of the control shaft relative to the lower main support remains constant during adjustment of the upper support assembly relative to the lower support assembly.
Claim 12. See figures 5A-5Cabove. 
Claim 13, see apertures 30. 
Olmos (8105382) provides evidence for at least claim 4.

    PNG
    media_image3.png
    417
    525
    media_image3.png
    Greyscale

Wherein rotation of the control shaft causes movement of the first control member and the second control member along the control shaft in opposite directions to move the upper main support relative to the lower main support. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/29/2022 and 10/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774